



COURT OF APPEAL FOR ONTARIO

CITATION: Rana v. Ontario (Training Colleges and Universities),
    2016

ONCA 398

DATE: 20160526

DOCKET: C56816

MacPherson, Lauwers and Hourigan JJ.A.

BETWEEN

Kris Rana

Appellant

and

Her
    Majesty the Queen in Right of the Province of Ontario

(Ministry
    of Training Colleges and Universities Student Support Branch)

Respondent

Kris Rana, on her own behalf

Abel Fok, for the respondent

Heard:  May 19, 2016

On appeal from the order of Justice
Andra
    Pollak
of the Superior Court of Justice, dated February 27, 2013.

ENDORSEMENT

[1]

In 2008, the appellant enrolled in the law clerk program at Canadian
    Business College (the College), which is a private career college registered
    under the
Private Career Colleges Act
, 2005, S.O. 2005, c. 28, Sched.
    L (the 
PCCA
). The College found that the appellant had plagiarized
    an assignment. She denied having done so and, in 2009, launched a complaint
    against the College with the Superintendent of Private Career Colleges (the
    Superintendent), alleging that the College was discriminating against her.
    That same year, she left the College and then, shortly thereafter, attempted to
    return to her program, but the College refused to allow her to do so.

[2]

The appellant corresponded with staff at the Ministry of Training,
    Colleges and Universities (the MTCU) regarding her complaint, who informed
    her via email that the MTCU did not have the jurisdiction to force the College
    to allow her back into the program and that there had been no breach of the
PCCA
or its regulations.

[3]

The appellant then issued a statement of claim alleging that Ontario,
    through the Superintendent and staff at the MTCU, was negligent in its
    investigation of and response to her complaint with respect to the Colleges
    finding that she had plagiarized an assignment, as well as the Colleges
    refusal to allow her back into her program.

[4]

Ontario brought a motion pursuant to r. 21.01(1)(b) of the of the
Rules
    of Civil Procedure
to strike the statement of claim for failing to
    disclose a reasonable cause of action. The motion judge concluded that Ontario
    does not owe a private law duty of care to an individual student of a private
    career college. Consequently, the motion was granted and the appellants statement
    of claim was struck.

[5]

On appeal, the appellant submits that once an individual complains to
    the MTCU about a colleges misconduct, a private law duty of care arises. She
    submits that the duty of care was breached by the MTCU employees and the Superintendent
    because they failed to perform a diligent investigation into her complaint.

[6]

We are not persuaded that the motion judge erred in striking the
    statement of claim.

[7]

In our view, the motion judge correctly applied the test in
Anns v.
    Merton London Borough Council,
[1978]
    AC 728 (HL)

to find that the Superintendent cannot owe a
    private law duty of care toward an individual student complainant, as the
PCCA
does not expressly or by implication establish a relationship of proximity
    between the Superintendent and a student complainant. Rather, the
    Superintendents role in reviewing student complaints is limited to ensuring
    that private colleges comply with the
PCCA
. The Superintendent does
    not act as an advocate for student complainants.

[8]

In addition, the appellant did not plead any material facts that, if
    assumed to be true, would create a special relationship between her and the
    staff at the MTCU or the Superintendent.  The fact that the appellant wrote a
    number of letters to MTCU staff complaining about the Colleges alleged
    discrimination does not create a close and direct relationship. No Crown
    servant undertook or represented to her to expect any particular outcome as a
    result of her complaint.

[9]

In any event, the MTCU did conduct an investigation pursuant to its
    powers under s. 36(2) of O. Reg. 415/06 and determined that there was no basis
    to intervene.

[10]

The appeal is dismissed. In the circumstances, we make no order as to
    costs.

J.C. MacPherson J.A.

P. Lauwers J.A.

C.W. Hourigan J.A


